Citation Nr: 0805888	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken right leg. 

2.  Entitlement to service connection for a disorder 
manifested by muscle weakness with pain of the knees, legs 
and arms.

3.  Entitlement to service connection for osteoarthritis and 
rotator cuff problems of the shoulders. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to March 
1951, and from January 1954 to May 1970.  He was awarded the 
Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, wherein the RO denied service 
connection for residuals of a broken right leg, muscle 
weakness with pain of the knees, legs and arms and 
osteoarthritis and rotator cuff problems of the shoulders.  
The veteran timely appealed the September 2004 rating action 
to the Board. 

By way of a March 2006 rating action, the RO granted 
entitlement to service connection for osteoarthritis of the 
right and left knees and degenerative joint disease of the 
lumbar and cervical spine.  The veteran's claims on appeal 
pertain to disability other than those for which service 
connection has already been granted.  

The issues of entitlement to service connection for disorder 
manifested by muscle weakness with pain of the knees, legs 
and arm and osteoarthritis and rotator cuff problems of the 
shoulders will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has residuals of a broken right leg. 




CONCLUSION OF LAW

Residual of a broken right leg were not incurred or 
aggravated during the veteran's periods of military service.  
38 U.S.C.A. §§ 1110, 1131 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under the VCAA, VA must inform the claimant of any 
information and evidence that is necessary to substantiate 
the claim.  It must tell the veteran what information and 
evidence VA will seek to provide, and what information and 
evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  It must also ask the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Proper 
VCAA notice should also provide notice as to veteran status, 
assignment of a rating, and an effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in a June 2004 
letter.  The letter did not explicitly tell the veteran to 
submit all relevant evidence in his possession.  The letter 
did, however, tell him to let VA know of any evidence he 
thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

While the Court has also held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award, the lack of notice in this case 
as to these two elements is not prejudicial to the veteran 
since the claim for service connection for residuals of a 
broken right leg is being denied and no effective date or 
rating is being set.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, the veteran was provided pre-
adjudication notice via the June 2004 letter.  Id. 


Duty to Assist

Regarding VA's duty to assist the veteran with his service 
connection claim on appeal, service medical records, 
extensive post-service VA and private treatment and 
examination reports and statements of the appellant have been 
associated with the claims file.

The veteran has undergone VA examinations which have shown he 
has bilateral knee problems related to service.  Service 
connection has been granted for these disabilities.  Other 
than the knee disability (for which service connection has 
already been granted) the examination reports did not 
identify any other current residual disability involving the 
veteran's right leg.  As there are no signs or symptoms of 
the any other right leg disability another examination is not 
indicated.  38 U.S.C.A. § 5103A(d).  Accordingly, the Board 
finds that a VA examination is not necessary.  See Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The issue of entitlement to service connection 
for residuals of a broken right leg is, therefore, ready to 
be considered on the merits.

II.  Relevant Laws and Regulations

Service Connection-general criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Combat-criteria

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

III.  Analysis

As noted above, the veteran has already been granted service 
connection for a right knee disorder related to inservice 
parachute jumps.  The remaining claim on appeal addressed 
herein is for service connection for a condition other than 
the one for which service connection has already been 
granted.  

The veteran maintains that he fractured his leg during 
military training in Japan in 1952.  The veteran reports that 
a cast was applied to his right leg, and was removed by a 
platoon medic after his unit was assigned to Korea.  (see, VA 
Form 9, signed by the veteran in March 2006).  He asserts 
that he currently has a disability of the right leg (other 
than the service-connected right knee disorder) residual to 
the inservice fracture.  

Review of the veteran's claims file, including medical 
records from service, reveals no complaints or findings 
during service that would be indicative of a serious right 
leg injury, such as a right leg fracture.  The veteran has 
indicated that the condition was treated in a less than 
formal way and that the cast had to be removed in the field.  
While the veteran has provided a very credible explanation 
for the lack of any record of such treatment, the Board finds 
it pertinent that the veteran himself never noted any history 
of any right leg injury or right leg fracture on any 
inservice Report of Medical History.  Moreover, the veteran 
specifically checked "no" next to history of broken bones 
on each inservice Report of Medical History.

Regardless of the lack of inservice records of treatment for 
a fracture or serious injury to the right lower extremity, 
the Board is well aware of the veteran's inservice combat 
experience and parachuting duties as well as the fact that 
the veteran made over 100 jumps.  The Board is fully 
cognizant of the fact that so many jumps (and landings) would 
likely have in impact on the human body.  As such, the Board 
would certainly be willing to concede that the veteran likely 
incurred some sort of bone-jarring injury to his right lower 
extremity during service.  

Even assuming that the veteran did in fact suffer an 
inservice fracture of a bone in the right leg, there is no 
medical evidence anywhere in the record that substantiates 
the veteran's claim that he currently has a right lower 
extremity disability (other than the service-connected right 
knee disability) related to this inservice injury.  For this 
reason, after a careful review of the evidence of record, the 
Board can only find that service connection for residuals of 
a right broken leg is not warranted.  

As indicated above, Congress has specifically limited 
entitlement to service connection to cases where inservice 
injury or disease has resulted in a disability.  See 38 
U.S.C.A. § 1110, 1131.  Hence, where, as here, competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim 
for residuals of a broken right leg must be denied because 
the first essential criterion for a grant of service 
connection - evidence of a current disability - has not been 
met.

Further, in addition to the medical evidence, the Board has 
considered the veteran's assertions.  While the Board does 
not doubt the sincerity of the veteran's belief that he has 
residuals of an injured or broken right leg that are related 
to service, this claim turns on a medical matter, i.e., 
evidence of current disability.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion as to 
such a matter.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For all the foregoing reasons, the Board must deny the 
veteran's claim for service connection for residuals of a 
broken right leg.  In reaching this conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal.  See, 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a broken right leg is 
denied. 


REMAND

The veteran maintains that his muscle weakness with pain of 
the knees, legs and arms, as well as his osteoarthritis and 
rotator cuff problems of the shoulders, are the result of 
having performed numerous parachute jumps during service.  

The Board observes that while service medical records do not 
document in-service problems of the muscles of the knees, 
legs, arms, or shoulder pathology, service personnel records 
reflect that the veteran was awarded the Parachutist's Badge.  

Post-service private treatment reports reflect that the 
veteran has been diagnosed as having rheumatoid arthritis and 
osteoarthritis of the acrimoclavicular joint and rotator cuff 
disease of the right shoulder.  (See, private treatment 
records, dated in July 2003 and May 2004, respectively).  

Given the veteran's combat service, his award of the 
Parachute Badge and in recognition of the fact that parachute 
jumps often involve bone-jarring injury, the veteran should 
be afforded VA examination(s) to ascertain the likelihood 
that his current disorder manifested by muscle weakness of 
the knees, legs and arms and osteoarthritis of the 
acriomoclavicular joint and rotator cuff disease of the 
shoulders had their onset during, or are related to, a period 
of military service.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claims of entitlement 
to service connection for a disorder of the 
shoulders and muscle weakness in the legs 
and arms, which provides the notices 
required under the relevant portions of the 
VCAA, its implementing regulations, and 
pertinent case law.  The veteran should be 
given sufficient time for response.

2.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the AOJ should 
obtain any outstanding records of 
pertinent treatment received for the 
claimed disorders.  Specifically noted in 
this regard are records of treatment since 
the last examination in January 2006 as 
well as any other medical professional 
with records relevant to his claim.  

3.  Schedule the veteran for a VA 
examination to determine nature and the 
likely etiology of any current disability 
involving muscle weakness of the legs and 
arms.   

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has any current 
disability manifested by weakness in the 
legs and arms, and, if so, if it is at 
least as likely as not (a 50 percent 
probability or more) that any such 
disability is etiologically related to any 
aspect of the veteran's period of service 
(including his parachute jumps) or a 
service-connected disorder.  The examiner 
should offer a rationale for all opinions.  

4.  Schedule the veteran for VA examination 
to determine the etiology of any current 
disability involving osteoarthritis or 
rotator cuff problems.  

The claims folder should be made available 
to the examiner for review prior to the 
examination(s) and the examiner is 
requested to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has current shoulder 
disorder, if so, whether it is at least as 
likely as not (50 percent probability or 
more) that such disability is related to 
any aspect of the veteran's period of 
service (including parachute jumps), or to 
any service-connected disorder.  The 
examiner should offer a rationale for all 
opinions.  

5.  After ensuring the above is complete, 
to include any additional development 
deemed necessary, please re-adjudicate the 
claims.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case before returning the claims to the 
Board, if otherwise in order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled 
examination(s) may result in the denial of his claims.  
38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


